Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 1 of 9 PageID #: 539



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:15-CR-00143-01

VERSUS                                            JUDGE JAMES D. CAIN, JR.

JOHN STEVEN BLOUNT (01)                           MAGISTRATE JUDGE KAY


                              MEMORANDUM ORDER

       Before the court are a Motion to Vacate under 28 U.S.C. § 2255 [doc. 56] and a

Motion for Compassionate Release [doc. 60] filed by defendant John Steven Blount. The

government opposes both motions. Docs. 59, 65.

                                             I.
                                      BACKGROUND

       Mr. Blount was charged in this court by bill of information with one count of wire

fraud, a violation of 18 U.S.C. § 1343. Doc. 1. The charge related to Mr. Blount’s operation

of a Ponzi scheme from 2007 to 2014. See doc. 34, p. 1. He was convicted pursuant to a

plea agreement and sentenced on October 22, 2015, to a 235-month term of imprisonment

with restitution of $4,313,173.22. Docs. 8, 19. Mr. Blount filed a motion to vacate under

28 U.S.C. § 2255, alleging ineffective assistance of counsel based on an error in the

calculation of his offense level and the resulting Guidelines range. Doc. 26. The court

granted relief and resentenced him on July 12, 2017, to a term of 188 months (the maximum

under his corrected range) with the same restitution order. Docs. 34, 43. The Fifth Circuit

upheld the sentence on appeal, by judgment dated October 18, 2018. Doc. 55.
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 2 of 9 PageID #: 540



        Mr. Blount next filed a second motion to vacate under 28 U.S.C. § 2255 on October

16, 2019, alleging ineffective assistance of counsel at his resentencing. Doc. 56. The

government opposed the motion. Doc. 59. Mr. Blount then filed a Motion for

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). Doc. 60. There he moved for

early release based on the COVID-19 pandemic and his concerns about contracting the

virus. Id. The case was transferred to the undersigned, who did not participate in any of

Mr. Blount’s criminal or post-conviction proceedings up to that point. Doc. 64. The

government filed an opposition to Mr. Blount’s motion for release, arguing that he has not

exhausted his administrative remedies. Doc. 65. Accordingly, both motions are now ripe

for review.

                                            II.
                                  LAW & APPLICATION

   A. Motion to Vacate

       1. 28 U.S.C. § 2255

       “Following a conviction and exhaustion or waiver of the right to direct appeal,

[courts] presume a defendant stands fairly and finally convicted.” United States v.

Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998). A federal prisoner has limited grounds for

collateral review under 28 U.S.C. § 2255, generally based on errors of constitutional or

jurisdictional magnitude that could not have been raised on appeal. See 28 U.S.C. §

2255(a); United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996). Claims of ineffective

assistance of counsel, however, may be raised for the first time in a § 2255 motion. Massaro

v. United States, 538 U.S. 500, 504–05 (2003).



                                            -2-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 3 of 9 PageID #: 541



       Challenges under § 2255 are subject to a one-year statute of limitations, running in

this case from the date on which the challenged judgment became final. 28 U.S.C. §

2255(f). Ordinarily, a defendant may only file a second or successive § 2255 motion in

limited circumstances. Where a defendant is resentenced after his first § 2255 motion,

however, a subsequent motion challenging the new judgment is not considered successive.

Magwood v. Patterson, 561 U.S. 320, 341–42 (2010). Accordingly, Mr. Blount’s § 2255

motion is timely and properly before the court.

       2. Ineffective assistance of counsel

       Mr. Blount’s motion is premised on alleged violations of his right to effective

assistance of counsel at his resentencing. Such claims are evaluated under the standards set

forth in Strickland v. Washington, 466 U.S. 668 (1984). To this end, the defendant must

show that his representation fell below an objective standard of reasonableness and that he

suffered prejudice as a result. The court may dispose of an ineffective assistance claim

based on the defendant’s failure to meet either prong of this test. Amos v. Scott, 61 F.3d

333, 348 (5th Cir. 1995).

       For the deficiency prong, counsel’s performance is accorded “a heavy measure of

deference.” United States v. Rivas-Lopez, 678 F.3d 353, 357 (5th Cir. 2012) (internal

quotations omitted). Accordingly, the court must make every effort to “eliminate the

distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged

conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland,

466 U.S. at 689. Under the prejudice prong, the defendant must show a reasonable

probability that the outcome of his proceeding would have been different. Id. at 694. In the


                                            -3-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 4 of 9 PageID #: 542



federal sentencing context, this means that he must show a reasonable probability that he

received additional jail time because of counsel’s errors. United States v. Conley, 349 F.3d

837, 841–42 (5th Cir. 2003).

       3. Application

       Mr. Blount argues that counsel rendered ineffective assistance at his resentencing

by failing to (1) dispute the calculation of loss submitted by the government, (2) object to

a restitution order where the victims suffered no actual loss, (3) object to an enhancement

based on the number of victims, and (4) object to an enhancement based on the involvement

of vulnerable victims. Doc. 56. The government maintains that he cannot satisfy either of

Strickland’s prongs with these allegations. Doc. 59.

          a. Loss calculation

       The sentencing guideline range in this case depends in part upon the amount of

financial loss to the victims. U.S.S.G. § 2B1.1. Mr. Blount argues that counsel rendered

ineffective assistance by failing to properly contest the government’s calculation of loss,

and cites reimbursements made by the victims’ banks. Doc. 56, pp. 5– 7.

       Mr. Blount is confusing loss with restitution, as the court has already made clear.

His counsel raised this argument in an objection to the presentencing investigation report,

claiming that the actual loss figure should be reduced based on the civil settlement with the

banks. Doc. 54, att. 1, p. 32. The court overruled this objection at sentencing. Doc. 51, pp.

3–5. As the prosecutor noted, “loss” as calculated for sentencing purposes can only be

reduced by money returned to the victim by the defendant or others acting jointly with him

before the offense is detected. U.S.S.G. § 2B1.1, app. n. 3(E). Even if counsel failed to


                                             -4-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 5 of 9 PageID #: 543



frame these arguments exactly as Mr. Blount desired, he can show no deficient

performance or prejudice based on this dispute.

          b. Restitution

       Mr. Blount next argues that counsel erred in failing to object to a restitution order

“where the victim suffered no actual loss.” He maintains that the restitution order should

not “function as windfall for the non-existent victim(s).” Doc. 56, p. 7. He fails to identify

a single victim, however, who suffered no loss or received any such windfall. Accordingly,

he cannot satisfy either of Strickland’s prongs based on this claim.

          c. Number of victims

       Mr. Blount also argues that counsel was ineffective for failing to challenge the

number of victims. As the government notes, however, counsel did raise this objection at

sentencing. Doc. 51, p. 5. The court overruled it, observing that the parties had already

stipulated to the number of victims. Id. It also rejected Mr. Blount’s argument, renewed

here in his § 2255 motion, that married couples should count as a single victim rather than

two victims for the purpose of financial crimes. Id. This view has recently been affirmed

by the Second and Seventh Circuit Courts of Appeal. United States v. Harris, 718 F.3d

698, 703 (7th Cir. 2013); United States v. Ryan, 806 F.3d 691, 694 (2d Cir. 2014). There

is no basis for finding ineffective assistance under this argument.

          d. Vulnerable victim enhancement

       Finally, Mr. Blount contends that counsel should have objected to a two-level

enhancement applied under U.S.S.G. § 3A1.1(b)(1). This provision applies if the defendant

knew or should have known that a victim of the offense was a “vulnerable victim.” A


                                             -5-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 6 of 9 PageID #: 544



vulnerable victim includes a person “who is unusually vulnerable due to age, physical or

mental condition, or who is particularly susceptible to the criminal conduct.” U.S.S.G. §

3A1.1 cmt. 2. Counsel did not raise this objection in her responses to the presentence

investigation report or at trial.

       The presentence report notes that more than half of Mr. Blount’s victims were over

the age of 60 “and were not sophisticated, in that they had little or no knowledge about

investment details nor had significant investment experience.” Doc. 54, att. 1, p. 13. Mr.

Blount does not dispute this finding but instead argues that the enhancement is not

applicable because there is no evidence that he intentionally preyed upon such individuals.

To this end he cites commentary to an earlier version of the Guidelines comment, which

made the enhancement applicable “to offenses where an unusually vulnerable victim is

made a target of criminal activity by the defendant.” Doc. 56, p. 9. He argues that his

victims spanned multiple generations and that the majority “sought out Blount and his

investment strategies.” Id. at 11. Finally, he notes that “[u]nfortunately most of the

investors were friends of Blount.” Id.

       Despite the amendment, some courts continue to argue that the enhancement “was

meant to apply whenever a defendant selected his victim to take advantage of that victim’s

perceived susceptibility to the offense.” E.g., United States v. Bradley, 644 F.3d 1213,

1287–88 (11th Cir. 2011). Even if targeting is required, however, there is sufficient

evidence in that regard to render an objection meritless. At the first sentencing, two of the

victims – both of whom were parents of disabled children – testified that Mr. Blount

contacted them through Buddy Ball, a program for disabled children, and solicited their


                                             -6-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 7 of 9 PageID #: 545



investment into his Ponzi scheme on the pretense of increasing their savings to provide for

their children’s additional needs. Doc. 20, pp. 16–22. The court also remarked at his

resentencing that, “for virtually 10 years [Mr. Blount] was out there getting this money,

substantially from elderly people, unsophisticated elderly people who didn’t have other

means or other understanding about investments and securities.” Doc. 51, p. 29. Mr. Blount

puts forth nothing to refute these findings. The fact that he preyed upon alleged friends also

does him no more credit in showing that he did not target people based on certain

vulnerabilities, such as financial need or lack of sophistication, already known to him.

Accordingly, he shows no error in counsel’s failure to pursue the issue and the motion to

vacate will be denied.

   B. Request for Compassionate Release under CARES Act

       A sentence of imprisonment may only be modified by the district court in limited

circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

term of imprisonment for “extraordinary and compelling reasons” so long as they are

“consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

this provision to directly petition the court for compassionate release. The court may only

act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Accordingly, the inmate is required to exhaust his administrative remedies with the BOP


                                             -7-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 8 of 9 PageID #: 546



before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

21, 2020). The defendant bears the burden of demonstrating compliance with this

requirement. See, e.g., United States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash.

May 7, 2020) (collecting cases).

       Mr. Blount maintains that he “thoroughly exhausted all his administrative remedies,

including a denial of being released on April 29, 2020.” Doc. 60, p. 1. He also asserts that

the warden “stated via email to Mr. Blount’s representative, Richard Huffman, that Mr.

Blount did not meet BOP’s current criteria to be released.” Id. The government responds,

however, that Mr. Blount only made a request for release to home confinement through the

BOP and has not made any administrative request for compassionate release. Doc. 65.

       A request for home confinement cannot be held to exhaust a request for

compassionate release, since the two forms of relief are analyzed under different criteria

and subject to different review processes within the BOP. See 18 U.S.C. § 3624(c) (home

confinement provisions); see also Pub. L. 116-136, § 12003(b)(2) (CARES Act provision

extending home confinement). Additionally, as other courts in this district have held, the

COVID-19 situation does not create an exception to the statutory exhaustion requirements.

E.g., United States v. Wright, 2020 WL 1976828, at *3 (W.D. La. Apr. 24, 2020).

Accordingly, the request for compassionate release is unexhausted and the court is without

jurisdiction to consider it.




                                             -8-
Case 2:15-cr-00143-JDC-KK Document 66 Filed 06/01/20 Page 9 of 9 PageID #: 547



      Furthermore, to the extent Mr. Blount is seeking home confinement rather than early

release through his motion, the court is without authority to consider his request. . The

Director of the Bureau of Prisons may authorize home confinement for the shorter of ten

percent of an inmate’s term of imprisonment or six months. 18 U.S.C. § 3624(c). Under

the CARES Act of 2020, Congress has also lengthened the maximum amount of time an

inmate may be placed on home confinement. Pub. L. 116-136, § 12003(b)(2). Decisions

regarding inmate designations, however, are exclusively reserved to the BOP and are not

subject to judicial review. See 18 U.S.C. § 3621(b). Accordingly, as several courts have

recently recognized, the district court has no authority to order home confinement under

the CARES Act. E.g., United States v. Read-Forbes, 2020 WL 1888856 (D. Kan. Apr. 16,

2020); United States v. Engleson, 2020 WL 1821797 (S.D.N.Y. Apr. 10, 2020); United

States v. Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020); United States v. Carter,

2020 WL 180288 (S.D. Ind. Apr. 9, 2020). This request is therefore denied.

                                        III.
                                     CONCLUSION

      The Motion to Vacate [doc. 56] and Motion for Compassionate Release [doc. 60]

are DENIED, without prejudice to Mr. Blount’s right to renew his request for

compassionate release (but not home confinement) upon a showing of administrative

exhaustion.

      THUS DONE AND SIGNED in Chambers on this 1st day of June, 2020.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE


                                           -9-
